DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumberland (US 8,834,739).
Regarding claim 1, Cumberland teaches a thermally conductive composition (abstract; Col. 2:29-33) comprising in admixture: an ionic liquid (Col. 6:45-46); and a filler material comprising thermally conductive particles, fillers, or a combination thereof (Col. 5:34-38).
Regarding claim 2, Cumberland further teaches that the ionic liquid may comprise cations selected from the listed group (Col. 6:56-7:10; e.g. thiazolium, though many others are specifically listed) and anions selected from the listed group (Col. 7:11-38; e.g. BF4-, though many others are specifically listed).
Regarding claim 3, Cumberland further teaches that the filler material comprises thermally conductive particles selected from the group listed (Col. 5:4-6; specifically boron nitride particles which are both a boride and a nitride).
Regarding claim 4, Cumberland further teaches that the thermally conductive particles have an average particle size ranging from 0.2 to 100 microns (Col. 5:27-31).
Regarding claim 5, Cumberland further teaches that the filler material comprises thermally conductive fibers of boron nitride (Col. 5:4-6; Col. 5:16-19 lists aspect ratios which can be considered as describing the shape of a “fiber”).

Regarding claim 9, Cumberland further teaches that the composition may further comprise a polyorganosiloxane (Col. 9:14; the boron particles may have physically absorbed or bonded to their surfaces siloxanes).
Regarding claim 10, the compositions may have a thermal conductivity of at least 0.5 W/m-K (Col. 10:10-16).

Regarding claim 11, Cumberland teaches an electronic assembly comprising a heat generating electronic component having a first heat transfer surface (Col. 8:40-41); a heat receiving member having a second heat transfer surface (e.g. heat sink; Col. 8:51); and the thermally conductive composition of claim 1 (see claim 1 above; Col. 8:31-32); wherein the first and second heat transfer surfaces are in contacting relationship with the thermally conductive composition interposed therebetween to provide a heat conduction path from the electronic component to the receiving member (Col. 8:47-51; it is noted that the claim language allows for the two components to only be in contact with the composition and not each other).
Cumberland further specifies that the heat generating electronic device (Col. 8:37-38) includes integrated circuits (Col. 8:66), per claim 12; such integrated circuits inherently include diodes, per claim 13; and the heat receiving member may be a heat sink (Col. 8:51), per claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cumberland in view of Bhagwagar (US 8,618,211).
Cumberland does not discuss the use of filler of two types.
Bhagwagar teaches that it is old and well-known to use two types of particulate filler in a thermal transfer admixture wherein the two fillers differ in average particle size (Col. 7:46-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the composition of Cumberland with multiple types of filler which differ in average particle size, as taught by Bhagwagar, in order to improve packing efficiency, reduce viscosity, and/or enhance heat transfer (see Bhagwagar, Col. 8:3-8).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2015/0184053) in view of Cumberland.
Regarding claims 15, 16, 18, Krishnan teaches that it is old and well-known in the art to provide a first surface (102) of a heat generating electronic component (Para. [0024]); providing a heat receiving structure (104) having a second heat transfer surface situated in contact with the first surface (Fig. 1a-b) with a thermally conductive composition between the two surfaces and in contact with each of them (Para. [0026]-[0027]) in order to create an enhanced heat conduction path between the two surfaces (Para. [0026]-[0027]) and cooling the heat receiving structure whereby heat is extracted from the heat generating electronic component (it is a heat sink so it sinks the heat to another body which is an equivalent statement to saying it is cooled; Para. [0024]).
Kishnan does not teach the thermally conductive composition as recited by claim 1.
Cumberland teaches a thermally conductive composition (abstract; Col. 2:29-33) comprising in admixture: an ionic liquid (Col. 6:45-46); and a filler material comprising thermally conductive particles, fillers, or a combination thereof (Col. 5:34-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thermally conductive composition of Cumberland in the physical structure of Kishnan in order to allow for increased heat transfer between the two surfaces as this is the purpose of the composition.

Regarding claim 17, Cumberland further teaches that the ionic liquid may comprise cations selected from the listed group (Col. 6:56-7:10; e.g. thiazolium, though many others are specifically listed) and anions selected from the listed group (Col. 7:11-38; e.g. BF4-, though many others are specifically listed).

Regarding claim 19, Kishnan further teaches that the thermally conductive composition may be formed as an intermediate member with the fluid thermally conductive composition applied to both sides of the intermediate member and in contact with the first and second surfaces (see Para. [0027]).

Regarding claim 20, Cumberland further teaches that the composition may further comprise a polyorganosiloxane (Col. 9:14; the boron particles may have physically absorbed or bonded to their surfaces siloxanes).

Regarding claim 21, the compositions may have a thermal conductivity of at least 0.5 W/m-K (Col. 10:10-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763